Appeal from a decision of the Workers’ Compensation Board, filed April 22, 1977, which awarded compensation to the claimant for partial disability resulting from accidental injuries occurring on August 19, 1969, for the period January 19, 1970 to December 31, 1972. The board found: "on the basis of the medical testimony in the record that claimant had a continuing causally related partial disability subsequent to January 19, 1970 and that the Referee[’s] award for reduced earning is proper and in accordance with such evidence.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Larkin, Mikoll and Herlihy, JJ., concur.